Citation Nr: 1541670	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  12-25 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability, to include as secondary to service-connected tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to June 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  In May 2013 and September 2014, the Board remanded the case for further development.  


REMAND

In the September 2014 remand, the Board requested a clarifying opinion as to the nature and etiology of the Veteran's bilateral hearing loss disability.  The examiner was asked to discuss medically known or theoretical causes of hearing loss and describe how hearing loss that results from noise exposure generally presents itself or develops, as distinguished from how hearing loss from other causes develops.

Opinions were obtained in January 2015 and May 2015 from the examiner who conducted the March 2011 VA examination and provided the June 2013 opinion.  In the January 2015 opinion, the examiner concluded that the Veteran's hearing loss and tinnitus were not caused by or a result of military noise exposure.  She restated her prior observation that the Veteran's hearing tests at military pre-induction and separation showed normal hearing, the finding of the Institute of Medicine study of military noise exposure that there is no scientific basis for delayed onset noise-induced hearing loss, and the finding that while hearing loss is the most common factor associated with tinnitus, tinnitus may be a symptom of another disorder such as depression.  In the May 2015 opinion, she concluded that the Veteran's hearing loss was not due to or caused by service-connected tinnitus.  She stated that while there are many causes of hearing loss, tinnitus is not one of them.  She stated that tinnitus is not a disease but rather a symptom of an underlying condition, and that tinnitus does not promote an increase in the severity of hearing loss beyond natural progression.

While the Board appreciates the examiner's opinions, the opinion on whether the Veteran's hearing loss is related to service remains inadequate.  The examiner merely restated the rationale from her prior opinion.  While the examiner noted the Veteran's statements regarding in-service noise exposure, she did not discuss them in reaching the opinion.  The examiner also did not describe how hearing loss from noise exposure generally develops, as distinguished from how hearing loss from other causes develops.  The Board understands that medical knowledge often changes.  However, an opinion that addresses the above is needed, in compliance with the prior remand.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA audiology examination with an examiner who has not previously examined him.  The examiner should review the claims file and note that review in the opinion.  The examiner should state whether it is at least as likely as not (50 percent or greater probability) that current bilateral hearing loss disability is causally or etiologically related to service, to include as due to credible reports of noise exposure.  The examiner should describe how hearing loss from noise exposure generally presents itself or develops, as distinguished from hearing loss from other causes, in determining the likelihood that current hearing loss was caused by noise exposure in service as opposed to some other cause.  The singular fact that hearing loss was not shown in service cannot serve as the sole rationale for finding that current hearing loss is not related to service.

2.  Then, readjudicate the claim.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

